Citation Nr: 1519290	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran has verified active military service from September 30, 1948, to June 12, 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  In June 2013, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In July 2013, the Board denied the claim on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court vacated the Board's denial and remanded the issue for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In an October 2010 written statement, the Veteran indicated that he wished to reopen the claims of entitlement to service connection for bilateral hearing loss, a back disability, and a bilateral eye disability.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Court held that VA must request verification of service from the service department and cannot rely upon a negative response from the National Personnel Records Center (NPRC) to determine qualifying service under 38 C.F.R. § 3.203 (2014).  In this case, the record indicates that the RO made inquiries only to the NPRC and did not make a request for verification of service from the Department of the Army.  Accordingly, and in compliance with the September 2014 Memorandum Decision, the Board finds remand is warranted to request verification of the Veteran's active military service from the Department of the Army.

In addition, the Board notes that the NPRC indicated that the Veteran's verified service dates were obtained from alternate sources.  On remand, the RO should contact the NPRC, request clarification regarding any alternate sources of service verification, and pursue any additional development, if so warranted.      

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the NPRC clarification regarding the alternate sources used to verify the Veteran's dates of service, and pursue any additional development, if so warranted.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.
  
2. Then, submit a request to the United States Department of the Army for verification of the Veteran's service and include the Certification of Military Service and any further documentation received from the NPRC and any other alternate sources.

3. After completing the above development, re-adjudicate the issue of entitlement to nonservice-connected pension benefits.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




